Endicott, J.
The claimant in this case contends that, having been created a corporation for the purpose of manufacturing malt *155liquors under a charter, which the legislature has no power to alter, modify or repeal, it has the right to sell the products of its manufacture, notwithstanding the provisions of the St. of 1869, c. 415, relating to the manufacture and sale of intoxicating liquors. We do not think this position is tenable.
By its charter "the claimant is a private manufacturing corporation, with the same power as a natural person to do that which its charter authorizes ; and by implication with the same power as an individual to deal with and sell its property so manufactured. But the authority of the legislature over the property or the use of the property of a corporation is not lost because no power is reserved to repeal or amend its charter. Any laws the sovereign power may find it necessary or salutary to enact, regulating, controlling, restricting or prohibiting the sale of a-particular kind of property for the general benefit, apply as well to the property of corporations, like the claimant, as to individuals. Such laws are in the nature of police regulations, and individuals and corporations are alike subject to them. Indeed all property is held subject to such restriction, and it is immaterial that the restriction is imposed after the property is acquired or becomes valuable, or after the charter is granted, or before it became necessary in the judgment of the legislature to pass a law on the subject. Every such law limits, restrains, impairs, and in some cases destroys the uses, which were previously enjoyed, of the property so made the subject of legislation, but the extent to which it may do so does not affect the validity of such laws, or their equal application to all owners of such property. They are presumed to be passed for the common good, and to be necessary for the protection of the public, and cannot be said to impair any right, or the obligation of any contract, or to do any injury in the proper and legal sense of these terms. Commonwealth v. Alger, 7 Cush. 85, 86. Thorpe v. Rutland & Burlington Railroad, 27 Vt. 140. People v. Hawley, 3 Mich. 330. Brick Presbyterian Church v. New York, 5 Cowen, 538. Vanderbilt v. Adams, 7 Cowen, 349. Coates v. New York, 7 Cowen, 585, 604, 606.
The St. of 1869, c. 415, does not therefore impair the obligation of the contract contained in the charter of the claimant, so far as it relates to the sale of malt liquors, but is binding on the claimant to the same extent as upon individuals.
*156As it was assumed in the argument for the Commonwealth that the legislature had no constitutional power to change this charter, we have not considered that question.
The rulings in the court below were correct, and the entry must be Exceptions overruled.